The relator, Sarah H. Turner, having filed in this court certain charges against the defendant members of the council of the village of Bremen, viz: Perry Sturm, Eli Ruff, J.C. Shaw, Frank C. Wehr, C.W. Kerr and W.W. Kemper, alleging that they have wilfully disobeyed the peremptory writ of mandamus issued by this court on July 15th, 1927, against the above named members of the said council commanding and requiring them immediately upon receipt of said writ either to levy a proper and sufficient tax according to law on all taxable property of said village to pay the judgment of the relator against said village set forth in her amended petition filed in this action, including interest thereon, or that said council enact the necessary legislation to issue bonds of the village according to law in an amount not exceeding the amount of said judgment and interest thereon and accruing interest at a rate not in excess of six per cent. to pay the judgment and interest due the relator from said village *Page 640 
of Bremen; and the court having, upon motion of said relator, caused a summons to issue to and be served upon each of said above named defendants requiring that they appear before this court on January 10th, 1928, and answer to the rule and citation in contempt and to show cause why they should not be punished as for contempt for disobedience of said final order, judgment and peremptory writ of mandamus; and that each of said defendants has been duly served with a copy of said citation. Whereupon each of said defendants made answer to said charges but wholly failed to present any valid reason for failure to obey said order of the court.
On consideration whereof the court find the defendants and each of them guilty of wilful disobedience of said former order of the court herein and that in so violating the court's order each of said defendants is guilty of contempt.
It is therefore adjudged that each of said defendants be imprisoned in the county jail of Franklin county, Ohio, for the period of thirty days. It is further ordered that execution of said sentence be suspended for a period of sixty days, to be then enforced unless in the meantime the defendants shall have purged themselves of said contempt by enacting the necessary legislation to issue bonds of said municipality in the manner and for the purpose hereinbefore described and otherwise fully complying with the order of the court herein.
Finding of guilty.
MARSHALL, C.J., DAY, ALLEN, ROBINSON and MATTHIAS, JJ., concur.
KINKADE, J., not participating. *Page 641